 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN T. HOPKINS, Bar #294141
     VICTOR M. CHAVEZ, Bar #113752
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 5   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 6
     Attorneys for Defendant
 7   ASHLEY MADDOX

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:17-cr-00167 DAD-BAM

12                     Plaintiff,
                                                    REQUEST FOR WAIVER OF DEFENDANT’S
13   vs.                                            PERSONAL APPEARANCE; ORDER
                                                    THEREON
14   ASHLEY MADDOX,

15                    Defendant.

16
17          Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, ASHLEY MADDOX, having been

18   advised of her right to be present at all stages of the proceedings, hereby requests that this Court
19   proceed in her absence for the hearing scheduled to take place March 25, 2019, pursuant to this
20   waiver. Defendant agrees that her interests shall be represented at all times by the presence of

21   her attorneys, Assistant Federal Defenders, Megan T. Hopkins and Victor M. Chavez, the same
22   as if Defendant were personally present, and requests that this court allow her attorneys-in-fact to
23   represent her interests. The government does not oppose this request.

24          This request is made due to the fact that client is detained at the Wayne Brown
25   Correctional Facility in Nevada City, Nevada. A transfer back to Fresno County jail to attend
26   hearings is onerous on U.S. Marshals and imposes a physical and emotional hardship on client
27   due to the conditions of confinement she is subject to at Fresno County jail. Defense requests
28   that her personal appearance at all future non-substantive hearings be waived.
 1          DATED: March 4, 2019                             /s/ Original signature on File
                                                             ASHLEY MADDOX
 2
 3
 4          DATED: March 4, 2019                         /s/ Megan T. Hopkins
                                                         MEGAN T. HOPKINS
 5                                                       VICTOR M. CHAVEZ
                                                         Assistant Federal Defenders
 6                                                       Attorneys for Ashley Maddox
 7
 8                                             ORDER
 9          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s appearance
10   may be waived at all future non-substantive hearings.
11
     IT IS SO ORDERED.
12
13      Dated:     March 4, 2019
                                                      UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Maddox – Rule 43 Waiver                     -2-
